

116 HR 5388 IH: To provide that the Secretary of Education may not issue or enforce certain rules that weaken the enforcement of the prohibition of sex discrimination applicable under title IX of the Education Amendments of 1972.
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5388IN THE HOUSE OF REPRESENTATIVESDecember 10, 2019Ms. Slotkin (for herself, Ms. Pressley, Ms. Kuster of New Hampshire, and Ms. Speier) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide that the Secretary of Education may not issue or enforce certain rules that weaken the
			 enforcement of the prohibition of sex discrimination applicable under
			 title IX of the Education Amendments of 1972.
	
 1.Prohibition on regulations that weaken the enforcement of the prohibition of sex discriminationThe Secretary of Education may not— (1)take any action to implement, enforce, or otherwise give effect to the proposed amendments to regulations relating to the enforcement of title IX of the Education Amendments of 1972, published on November 29, 2018, under the heading Non-discrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial Assistance (83 Fed. Reg. 61462); or
 (2)propose or issue any rule or guidance that is in substantially the same form or substantially the same as any of such proposed amendments.
			